—In an action to recover damages for personal injuries, the defendant Incorporated Village of Old Westbury appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated May 10, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims insofar as asserted against the defendant Incorporated Village of Old Westbury are dismissed, and the action against the remaining defendant is severed.
The Incorporated Village of Old Westbury (hereinafter the Village) submitted prima facie proof that the County of Nassau owns and maintains the road where the accident in this case occurred (see, DiPace v Town of Stockport, 190 AD2d 982). While the Village is responsible for regulating the traffic speed and posting speed limit signs on the roadway, the plaintiff submitted no evidence that the speed limit is inappropriate (see, Demesmin v Town of Islip, 147 AD2d 519). Accordingly, the Village is entitled to summary judgment (see, Alvarez v Prospect Hosp., 68 NY2d 320, 325; Zuckerman v City of New York, 49 NY2d 557, 563). Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.